THOMPSON, Judge.
Vickie Rollo Goodwin filed an action in the District Court of Jefferson County (hereinafter “the district court”) seeking damages from Sandra Goodwin Calfee for *275allegedly -willfully damaging Goodwin’s automobile. Calfee answered and counterclaimed, alleging malicious prosecution. The district court entered a judgment in favor of Goodwin on her claim and on Calfee’s counterclaim, and it awarded Goodwin damages in the amount of $2,069.17. Calfee appealed to the Circuit Court of Jefferson County (hereinafter “the trial court”) pursuant to § 6-6-350, Ala.Code 1975; she sought a trial by jury.
The trial court conducted a jury trial on September 5, 2001. The jury returned a verdict in favor of Calfee and awarded her $8,750 in compensatory damages and $8,750 in punitive damages. On September 5, 2001, the trial court entered a judgment on the jury’s verdict.
On October 9, 2001, Goodwin filed a motion for a new trial, purportedly pursuant to Rule 59, Ala. R. Civ. P. However, a postjudgment motion for a new trial, which operates to extend the time for taking an appeal, must be filed within 30 days of the entry of judgment. Rule 59(b), Ala. R. Civ. P. Goodwin filed her postjudgment motion more than 30 days from the entry of the trial court’s September 5, 2001, judgment. Therefore, that motion was untimely, and it did not work to extend the time for taking an appeal from that judgment. Overy v. Murphy, 827 So.2d 804 (Ala.Civ.App.2001); Bice v. SCI Alabama Funeral Home Servs., 764 So.2d 1280 (Ala.Civ.App.2000). The trial court was without jurisdiction to consider the untimely postjudgment motion.
Goodwin’s October 9, 2001, post-judgment motion did not operate to extend the time for taking an appeal; therefore, Goodwin was required to appeal within 42 days of the September 5, 2001, judgment. Rule 4(a)(1), Ala. R.App. P. Goodwin filed her notice of appeal on December 10, 2001, well in excess of the 42 days allowed by Rule 4(a)(1). Therefore, this court must dismiss the appeal as untimely. Rule 2(a)(1), Ala. R.App. P.; Overy v. Murphy, supra; Bice v. SCI Alabama Funeral Home Servs., supra.
APPEAL DISMISSED.
YATES, P.J., and CRAWLEY and PITTMAN, JJ., concur.